Freedman, P. J.
An examination of the record in this case discloses a conflict of evidence, and the jury, by their verdict, adopted the view claimed by the plaintiff on the trial.
Under the facts and circumstances shown by the testimony, it was the duty of the court to submit the questions of the freedom from contributory negligence on the part of the plaintiff, and the negligence of the defendant to the jury, and there was sufficient evidence upon both branches of the case to authorize the finding made by them.
MacLean, J., concurs; Leatentritt, J., taking no part.
Judgment affirmed, with costs to respondent.